Pursuant to remand of the Court of Appeals (People v. Garcia, 8 N Y 2d 1143, Dec. 1, 1960), the prior orders of this court dismissing the appeal and denying appellant’s motion to dispense with printing and to assign counsel, are vacated. Motion to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief. Appellant is directed to file six copies of this typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the May Term of this court, beginning April 24, 1961; the appeal is ordered on the calendar for said term. Motion for assignment of counsel granted. Anthony F. Marra, Esq., 100 Centre Street, New York 13, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.